760 N.W.2d 471 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John Anthony ADAMS, Defendant-Appellant.
Docket No. 136316. COA No. 272751.
Supreme Court of Michigan.
February 24, 2009.

Order
On order of the Court, the motions for miscellaneous relief are GRANTED. The application for leave to appeal the January 24, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to remand to the Court of Appeals is DENIED.